EXHIBIT 10.1
SCIENTIFIC ADVISORY BOARD AGREEMENT
     This Scientific Advisory Board Agreement (“Agreement”) is by and between
Joe McCord, M.D., (“Consultant”) and LifeVantage Corporation (the “Company”),
effective as of October 1, 2009, the (“Effective Date”). Company and Consultant
may be referred to herein individually as a “Party” and together as the
“Parties.”
Recitals
     A. The Company markets and sells various products in the dietary supplement
industry.
     B. The Company wishes to retain Consultant as a member of the Company’s
Scientific Advisory Board, (“SAB”) and for various research and development
services related to the Company’s products.
Agreement
     In consideration of the foregoing recitals and the following terms and
conditions, the sufficiency of which is hereby acknowledged, the parties agree
as follows:
     1. Term. This Agreement shall become effective on the Effective Date and
continue until June 30, 2010, (the “Term”) unless sooner terminated in
accordance with this Agreement.
     2. Obligations of Consultant. Consultant will provide such services as a
member of the SAB, as are reasonably and customarily required by the Company,
including, but not limited to, participating in meetings of the SAB;
representing the Company in media interviews; appearing at Company conventions
and distributor meetings from time-to-time; providing scientific advice and
information to Company in matters involving Consultant’s areas of expertise; and
collaborating on research and development projects. Consultant shall allow the
Company to disclose Consultant’s participation on the SAB, and to utilize his
name, likeness and statements on the Company’s website and in marketing
materials; provided, however, that Consultant shall approve all such
announcements and usage of his likeness or statements prior to publication.
Consultant agrees that to the best of its ability and experience, Consultant’s
conduct will be in a manner that will further the interest of Company and will
at all times loyally and conscientiously perform all of the duties and
obligations required either expressly or implicitly by the terms of this
Agreement. Consultant agrees not to make any statements or perform any acts that
could be injurious to Company, monetarily or otherwise.
     3. Compensation to Consultant. Company agrees to pay Consultant the
following compensation for services rendered under this Agreement:
     (a) Monthly Compensation. Consultant shall receive a monthly fee for
services in the amount of Ten Thousand Dollars ($10,000.00) per month, during
the Term of this Agreement.
     (b) Commission. Beginning October 1, 2009, and continuing during the Term
of this Agreement, Consultant shall receive Fifty Cents ($0.50) per bottle of
Protandim®

1



--------------------------------------------------------------------------------



 



      sold by the Company. The product shall be considered “sold” when Company
receives payment for the sale of such product and such sale shall be adjusted by
any returns allowed. Commissions shall be payable on a quarterly basis within
45 days following the end of each calendar quarter.

     4. Travel Expenses. During the Term, Company agrees to reimburse Consultant
for reasonable and pre-approved expenses incurred by Consultant in the course of
performing the obligations pursuant to this Agreement. For any expenses approved
in writing by the Company, the Company shall reimburse Consultant within thirty
(30) days of Company’s receipt of an expense report and the receipts and other
documentation of such expenses to support the reimbursement.
     5. Representations, Warranties and Covenants of Consultant. Consultant
represents and warrants that (a) Consultant is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, (b) Consultant’s execution and
performance of this Agreement is not a violation or breach of any other
agreement to which Consultant is a party, (c) Consultant has all licenses and
certifications necessary to render the Services, and (d) Consultant shall pay
his/her own federal and state payroll taxes, including FICA, FUTA and income
taxes relating to the compensation paid to Consultant hereunder.
     6. Termination.
     6.1 This Agreement may be terminated by either party upon thirty (30) days
written notice.
     6.2 Upon the termination of this Agreement, either at the expiration of the
Term or otherwise: (a) Consultant can no longer hold itself out to be a
consultant to or of Company; (b) Company will not have an obligation to pay
Consultant for any future expenses incurred or compensation to Consultant; and
(c) Consultant will no longer have access to Confidential Information of
Company, and all Confidential Information in Consultant’s possession must be
returned to Company immediately, pursuant to the terms of this Agreement.
     7. Confidentiality. In connection with the performance of services
hereunder, Consultant may become familiar with trade secrets and confidential
information of Company which derive independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use (“Confidential
Information”). Consultant agrees that, during the term of this Agreement and
thereafter, Consultant will not disclose or utilize any of the Confidential
Information (including without limitation policies, procedures, memoranda,
records, reports, formulas, patterns, compilations, programs, devices, computer
programs or parts thereof, Company information about plans, methods, techniques
or processes) about which Consultant has learned during his/her association with
Company. Upon the termination of this Agreement, Consultant shall deliver to
Company all equipment, notes, documents, memoranda, reports, files, books,
correspondence, lists or other written or graphic records and the like relating
to Company’s business which are or have been in Consultant’s possession or
control.

2



--------------------------------------------------------------------------------



 



In the event of any violation of this Section, Company shall have a right to
seek an injunction against Consultant preventing the disclosure of any
Confidential Information covered by the operation of this Agreement, as well as
to seek damages against Consultant for any loss suffered by Company as a result
of the violation of this Agreement, or to seek any other remedy by way of law or
equity against Consultant resulting from the violation of this Agreement.
     8. Intellectual Property. Intellectual property invented, created, written,
developed, or produced as a result of Consultant’s consulting services to
Company pursuant to this Agreement, is and shall be the sole property of the
Company. “Intellectual Property” includes any inventions, patents, methods,
processes, trademarks, copyrights, software programs or developments or
enhancements, ideas, creations, articles and any similar property. Consultant
shall promptly provide the Company, whether during or after the term of this
Agreement, with those documents and signatures reasonably required by the
Company to vest ownership of the Intellectual Property in the Company, and
Consultant agrees to take any and all action reasonably necessary to vest such
ownership in the Company. The Company alone has the right to use, sell, patent
or license its Intellectual Property.
     9. Indemnity. Company agrees to indemnify, defend (with counsel chosen by
Company) and hold harmless Consultant against all damages, claims, liabilities,
losses and other expenses, including without limitation reasonable attorney’s
fees and costs, whether or not a lawsuit or other proceeding is filed, resulting
from the obligations of Consultant under this Agreement, except for claims
arising out of the negligence, misstatements, omissions or other unauthorized
actions of Consultant or his employees, agents or representatives.
     10. Notices. Each notice which is permitted or required pursuant to this
Agreement may be delivered to the other party in person, or by telephone, email,
U.S. mail or any other reasonable method.
     11. Compliance with Laws. Each party shall perform this Agreement in
compliance with all applicable federal, national, state, and local laws, rules,
and regulations and shall indemnify the other party for loss or damage sustained
because of such party’s noncompliance with any such law, rule, or regulation.
     12. Independent Contractors. The relationship between Consultant and
Company under this Agreement is that of independent contractors. Nothing in this
Agreement shall be constructed to create any other relationship between the
parties hereto. Neither party shall have any right, power, or authority to
assume, create, or incur any expense, liability, or obligation, express or
implied, on behalf of the other, except as otherwise provided in this Agreement.
     13. Assignment. This Agreement and all rights and obligations under it may
be assigned by either party and assumed by any corporation or other entity which
succeeds to all or substantially all of the business of that business through
merger, consolidations, corporation reorganization or by acquisition of all or
substantially all of the stock or assets of that business. However, with respect
to Consultant, an assignment will be valid only if approved in writing by the
Company in advance of such assignment.
     14. Governing Law; Dispute Resolution. This Agreement shall be interpreted
and governed in accordance with the laws of the State of California without
reference to its conflict

3



--------------------------------------------------------------------------------



 



of laws provisions. The parties agree that in the event of any dispute between
the parties, that such dispute shall be submitted to arbitration for resolution
to the American Arbitration Association in San Diego, California and no other
place unless the parties expressly agree on another place. The prevailing party
in any arbitration or litigation arising hereunder shall be entitled to be
reimbursed for all reasonable attorney’s fees and out-of-pocket expenses
including, but not limited to, the fees of experts and lawsuit or arbitration
filing and similar fees.
     15. Modification and Waiver. This Agreement may not be altered, amended or
modified in any way except by a writing signed by both parties. The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of the right of such party to thereafter enforce that provision or any
other provision or right.
     16. Severability. If any provision of this Agreement shall be found by a
court to be void, invalid, or unenforceable, the same shall be reformed to
comply with applicable law or stricken if not so conformable, so as not to
affect the validity or enforceability of this Agreement.
     17. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties as to the subject matter of this Agreement, and
supersedes all prior discussions, agreements, and writings in respect hereto
including, but not limited to the Consulting Agreement entered into by the
Parties effective January 1, 2008, and any amendments thereto.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.
     19. Rules of Construction. As used in this Agreement, all terms defined in
the singular shall include the plural, and vice versa, as the context may
require. The words “hereof,” “herein,” and “hereunder” and other words of
similar import refer to this Agreement as a whole. The headings of several
sections of this Agreement are intended for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement. This Agreement shall be fairly interpreted in accordance with
its terms and without any rules of construction relating to which party drafted
the Agreement being applied in favor or against either party.
     Consultant and Company have executed this Agreement this            day of
                    , 2009.

                      LifeVantage Corporation       Consultant  
 
                   
By:
               
 
  Name:   David W. Brown       Joe McCord, M.D.    
 
  Title:   CEO            

4